El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Sobre cierto inmueble gravitaban dos hipotecas. La pri-mera, gravamen preferente, garantizaba el precio aplazado en el contrato de adquisición por el comprador. La segunda, fue constituida posteriormente para garantizar un pagaré al portador. El mismo día que se otorgó esta segunda escri-tura — 6 de noviembre de 1957 — se entregó el pagaré hipo-tecario a Suers, de Trujillo y Subiñá, Ine., para garantizar ciertas obligaciones que tenía el comprador con esa corpora-ción. Esta escritura fue inscrita el 12 de noviembre de 1957. No se pagó la suma garantizada por la primera hi-poteca. Se instó acción ordinaria en ejecución de hipoteca en noviembre de 1958 para recobrarla.(1) Dictada senten-cia y no habiendo sido satisfecha, se ordenó la venta del in-mueble para hacerla efectiva.
El edicto publicado para notificar que se vendería en subasta pública el inmueble antes referido no contenía aviso alguno dirigido al tenedor del pagaré garantizado con la se-gunda hipoteca. Se celebró la subasta y se adjudicó el in-mueble al acreedor hipotecario que había demandado en co-bro de su crédito. Al presentarse al Registro la escritura de venta judicial el Registrador hizo constar en la nota que la finca estaba gravada con la hipoteca que garantiza el pa-garé al portador. Radicó entonces el primer acreedor den-tro del pleito principal, una moción para que se ordenara la ; cancelación de la segunda hipoteca. Alegó que como “la pro-piedad fue adjudicada . . . por la deuda existente a la fecha de venta en pública subasta, no habiendo por tanto superado al primer, crédito hipotecario el valor de lo vendido” procede de acuerdo-con lo dispuesto en el art. 125 de la Ley Hipote-caria y el Art. 132 de su Reglamento, que se “libre el corres-pondiente Mandamiento Judicial para que por el Sr. Regis-*875trador de la Propiedad se proceda a cancelar la segunda hi-poteca que grava la finca y que fue constituida para garan-tizar el pago del referido pagaré al portador”. El tribunal de instancia negó esta pretensión, fundándose en que el te-nedor del pagaré garantizado con la segunda hipoteca no fue notificado de la celebración de la subasta ordenada por el tribunal. Accedimos a revisar esa actuación. (2)

Adjudicada la finca en pago del crédito que garantiza una primera hipoteca, sin que se supere el importe de ésta procede la cancelación de los gravámenes posteriores. Efec-tivamente así lo disponen los preceptos hipotecarios, invoca-dos por el recurrente. Pero hemos resuelto en Montes de Oca v. Báez et al, 23 D.P.R. 707 (1916) que para que pro-ceda tal cancelación precisa que se notifique de la subasta a los acreedores posteriores garantizados con hipoteca. A ese efecto dijimos la pág. 711:.
“Si se sigue el procedimiento ordinario o común para el co-bro de un crédito hipotecario, la ley de 9 de marzo de 1905 re-lativa a las sentencias y la manera de satisfacerlas, nada dis-pone con relación a los segundos y posteriores acreedores hipo-tecarios, pero su silencio no puede autorizar que sin haber te-nido ellos noticia previa de la subasta, se dé cumplimiento res-pecto de los mismos, al artículo 125 de la Ley Hipotecaria. Es-tán interesados en la subasta por tener un derecho real sobre la finca que se va a enajenar, y convenirles que se obtenga el mayor precio en la venta. La noticia previa és indispensable para que la cancelación se lleve a efecto mediante debido pro-cedimiento de ley.”
Véase: Ramos Folqués, El Problema de la Notificación a los Anotantes Posteriores, 26 Revista Crítica de Derecho Inmobiliario, 609 (1953).
Aquí hemos visto que no se verificó tal aviso. Ahora la parte recurrente sostiene que en el presente caso no se re-quería tal notificación. Su tesis es al efecto de que “no ha-*876biendo sido nunca negociado el pagaré garantizado con la segunda hipoteca no existe acreedor hipotecario alguno de esta segunda hipoteca porque siendo dueño del pagaré el pro-pio deudor y no pudiendo co-existir el deudor y el acreedor en una misma persona sigue que no es necesaria notificación alguna a un segundo acreedor [que] no tiene existencia legal”. Y como el Art. 1768 del Código Civil, 31 L.P.R.A. see. 5027, dispone que “ [m] ientras no llegue el caso de ser ex-propiado de la cosa dada en prenda, el deudor sigue siendo dueño de ella”, la situación no cambia y no existe acreedor hipotecario a quien se requiera notificar de la subasta. 
La tesis del recurrente descansa en una premisa falsa. La de que el pagaré no fue negociado. Hemos visto que el pagaré fue entregado a la Corporación Sucesores de Trujillo y Subiñá el mismo día que fue expedido y garantizado con hipoteca. Se traspasó el pagaré para garantizar una deuda mayor que el monto del pagaré. El Art. 31 de la Ley de Instrumentos Negociables, 19 L.P.R.A. sec. 61, dispone que “[u]n documento se negocia cuando se traspasa por una persona a otra de modo, tal que constituya al cesionario 'en te-nedor, del mismo., Si es pagadero al portador,, queda nego-ciado por el; endoso del tenedor completado conf la entrega”, El liecho de que en.el documento en el que se convino el trasr paso 'del pagaré a la' corporación se hiciera constar que se daba en prenda, no altera la situación. Técnicamente de a'cuerdb con las' disposiciones del Art. 1768, el dueño del pa-garé lo era el que lo expidió, pero su meraentrega para ga-rantizar una deuda lo había puesto en circulación, y había surgido a la vida del derecho un documento negociable con valor. Si no fuera así no tendría valor alguno para el que lo recibía en garantía y serían inútiles las disposiciones de ley que autorizan la expedición de pagarés al portador. Así lo pretende, el demandante en este. caso. Sostiene que puede rematar la finca gravada que garantiza el pagaré sin nece-sidad de notificarle de la subasta al tenedor del mismo. El contrato de dación en prenda de un pagaré hipotecario cons-*877ütuye un negocio jurídico, por la naturaleza del cual el acree-dor prendario adquiere un interés especial en el pagaré mismo. 
Reconocido el interés especial que tiene el tenedor de un pagaré dado en prenda, ciertamente tiene derecho a que se le notifique de la venta en subasta pública del inmueble que garantiza el pagaré que tiene en su poder. De lo contrario se convertiría en ilusoria la garantía.

Se anulará el auto expedido y se confirmará la Resolución dictada por él Tribunal Superior, Sala de Ponce, con fecha 15 de octubre de 1959.


 Aunque la demanda se tituló en cobro de .dinero la realidad es que la acción .era una de ejecución ordinaria pues se solicitaba que la finca fuera'vendida en subasta pública'para satisfacer la hipoteca.


 Consideraremos el auto de revisión expedido como uno de certiorari. Lo que se intenta revisar es una resolución dictada después de sentencia.